[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 07-11699                ELEVENTH CIRCUIT
                                                              NOV 19, 2008
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                   D.C. Docket No. 06-80162-CV-DTKH

ERIC KAPLAN,
BONNIE KAPLAN,

                                                      Plaintiffs-Appellants,

                                   versus

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.,


                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                            (November 19, 2008)

Before ANDERSON, HULL and COX, Circuit Judges.

PER CURIAM:

     In late 2003, Plaintiffs Eric and Bonnie Kaplan (“the Kaplans”) began

receiving BOTOX Cosmetic (“BOTOX”) injections from Bach McComb, a one-time
osteopath who had lost his license to practice medicine in Florida. The Kaplans

sought the BOTOX injections for purely cosmetic purposes. After receiving several

injections without incident, the Kaplans suffered severe injuries when, on November

24, 2004, McComb substituted raw botulinum-A toxin for BOTOX.

      The Kaplans submitted approximately $800,000 of resulting medical bills to

their health insurer, Blue Cross and Blue Shield of Florida, Inc. (BCBSF). BCBSF

denied their claims, finding that the November 24, 2004 injections were “cosmetic

services,” not covered under their health insurance plan and that the medical care the

Kaplans required as a result of those injections were “complications of non-covered

services,” also not covered under their health insurance plan.

      After an administrative review process yielded affirmance of BCBSF’s

coverage determination, the Kaplans sued BCBSF in district court, alleging violation

of ERISA. On cross-motions for summary judgment, the district court denied the

Kaplans’ motion and granted summary judgment to BCBSF. The Kaplans now

appeal that judgment.

      We find no reversible error. The district court correctly found that BCBSF did

not misinterpret the language of the Kaplan’s health insurance plan when it denied

their claims. (R.1-28 at 11.) Like the district court, we decline to accept the Kaplans’

arguments that McComb’s substitution of raw botulinum-A toxin for BOTOX

                                           2
tranformed the medical services they later received to treat their resulting injuries into

covered services.

      AFFIRMED.




                                            3